 



Exhibit 10.1
July 05, 2006
Hanif I. Jamal
7347 El Fuerte Street
Carlsbad, CA 92009
Dear Hanif:
We are very pleased to offer you a position with Dot Hill Systems Corp., and
look forward to you joining our group of outstanding professionals. We are sure
that you will find your new position rewarding and challenging. If you accept
our offer, this letter, our employee handbook and the Proprietary Rights and
Confidentiality agreement will constitute the entire agreement between you and
Dot Hill regarding your employment. The following outlines your employment
offer:

     
Title:
  Senior Vice President & Chief Financial Officer
 
   
Reporting To:
  Dana Kammersgard, President & CEO
 
   
Location:
  Carlsbad, CA
 
   
Base Salary:
  $10,384.62 paid biweekly
 
   
Other Compensation:
  You will be eligible to participate in the Dot Hill Executive Compensation
Program for 2006. Currently your potential payout is 55% of base salary. Details
to follow under separate cover.
 
   
Stock Options:
  Upon signing this offer and beginning your employment you will receive a grant
for 225,000 stock options. These options will be issued in accordance with the
Dot Hill Systems Stock Option Plan.
 
   
Start Date:
  July 31, 2006 or another agreed upon date
 
   
Employment Status:
  Full-Time, Exempt
 
   
Benefits:
  Dot Hill provides a very competitive benefit package, which is continually
under review, and therefore subject to change. Included in this package is
employee medical insurance, employee dental insurance and a 401(k) Savings Plan.
If you choose to add dependents to the health and dental plan, there will be a
monthly deduction. To initiate your insurance benefits, you must complete the
appropriate forms within 31 days of your

 



--------------------------------------------------------------------------------



 



     
 
  eligibility date. If you have any specific questions, please contact Human
Resources.
 
   
 
  You will also accrue vacation at a rate of 3 weeks per year. In 2006 you will
also be granted 2 weeks of additional vacation in December.
 
   
Health Benefits
Eligibility Date:
  Date of hire
 
   
Confidentiality:
  As a member of the Dot Hill team, you will have access to the trade secrets,
strategic plans, and other confidential and proprietary information of the
company. Included in your new hire packet will be a Proprietary Rights and
Confidentiality Agreement, which we require you to sign.
 
   
Drug Free Workplace:
  It is our desire to provide a safe and healthy work environment for our
employees and to provide quality products to our customers. In keeping with
these concerns, and in compliance with the Federal Drug Free Workplace Act, Dot
Hill has incorporated a Drug-Free workplace policy.
 
   
 
  In light of this policy, all prospective employees of Dot Hill are required to
submit to drug testing. Results of this screen must be negative of any
controlled substance, with the exception of medications at a level prescribed by
a licensed physician. All offers of employment are contingent upon these
results.
 
   
At-Will Employer:
  Employment with Dot Hill is based on the mutual consent of you and the
company. As an at-will employer, both you and Dot Hill reserve the right to end
the employment relationship at any time. Although other aspects of your
employment may change, the at-will nature of your employment may only be changed
through a written notice signed the CEO of Dot Hill.

Hanif, we are excited about the opportunity to work with you in the building of
this enterprise and believe that you will be a valuable member of our team. We
look forward to a mutually beneficial and rewarding association with you. If you
agree to the terms outlined in this letter, please sign below.

          Sincerely,
    /s/ Deborah L. Weaver       Deborah L. Weaver    Vice President, Human
Resources   
Offer expires 07/07/2006

I agree to accept the position of Senior Vice President & Chief Financial
Officer under the
terms and conditions described herein.

              /s/ Hanif I. Jamal      July 5, 2006    Hanif I. Jamal     Date   
     

 